Hemingway, J. This is a suit to foreclose a mortgage. The mortgagor answered, setting up usury in the mortgage debt. The court found that the mortgagee loaned two hundred dollars for three months, taking the note and mortgage sued on. That he reserved interest in advance, at ten per cent, per annum; that a broker, who procured the loan for the mortgagor, retained twelve dollars out of the sum for his services,.and also the fees for acknowledging and recording the mortgage. Upon these facts the court declared the law to be that, the note was usurious and void, and rendered judgment for the mortgagor. As decided in the case of Vahlberg v. Keaton, ante, the lender could reserve the interest in advance; and commissions paid to the agent of the borrower, by the borrower, form no part of the sum paid for the use or forbearance of money. The judgment will be reversed and the cause remanded, with instructions to render judgment for a foreclosure of the mortgage, and further proceedings in accordance with law.